PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/631,814
Filing Date: 16 Jan 2020
Appellant(s): Techno-UMG Co., Ltd.



__________________
Jeffrey R. Rummler, Goodwin Procter LLP
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 05 Jul. 2022.


(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated 05 Jan. 2022 from which the appeal is taken have been modified by the Advisory Action dated 13 Apr. 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.


Claims 1, 3, 5-6, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto).
Regarding claims 1, 5-6, and 10-15, Eichenauer teaches a thermoplastic molding composition comprising a styrene-acrylonitrile copolymer grafted to a butadiene polymer with an average particle size of 80 to 220 nm (0.080 to 0.220 [Symbol font/0x6D]m), corresponding to claimed copolymer (A-I), and a second styrene-acrylonitrile grafted to a butadiene polymer with an average particle size of 350 to 650 nm (0.350 to 0.650 [Symbol font/0x6D]m), corresponding to claimed copolymer (A-II) (Abstract).  Eichenauer teaches that the weight ratio of the graft copolymer with the smaller particles to the graft copolymer with the larger particles is 90:10 to 10:90, and particularly preferably from 70:30 to 40:60 (paragraph 0016).  Thus, the relative amount of the graft component with the smaller particles is 10 to 90 wt.%, based on the total weight of the graft components.  Eichenauer teaches that the rubber contents of the graft rubber polymers differ such that the rubber content of the graft copolymer with the larger particles is 2 wt.% or more of the rubber content of the graft copolymer with the smaller particles (paragraph 0039).  Thus, the weight ratio of the small rubber particles (w1) to the total amount of rubber particles ranges from:
                
                    w
                    1
                    =
                     
                    
                        
                            w
                            1
                        
                        
                            w
                            1
                            +
                            w
                            2
                            ×
                            %
                            r
                            u
                            b
                            b
                            e
                            r
                            [
                            2
                            >
                            1
                            ]
                        
                    
                    =
                     
                    
                        
                            10
                            %
                        
                        
                            10
                            %
                            +
                            90
                            %
                            ×
                            102
                            %
                        
                    
                    =
                    9.8
                     
                    w
                    t
                    .
                    %
                
            
                
                    t
                    o
                    :
                     
                     
                     
                     
                    w
                    1
                    =
                     
                    
                        
                            w
                            1
                        
                        
                            w
                            1
                            +
                            w
                            2
                            ×
                            %
                            r
                            u
                            b
                            b
                            e
                            r
                            [
                            2
                            >
                            1
                            ]
                        
                    
                    =
                     
                    
                        
                            90
                            %
                        
                        
                            90
                            %
                            +
                            10
                            %
                            ×
                            102
                            %
                        
                    
                    =
                    89.8
                     
                    w
                    t
                    .
                    %
                
            

Therefore, since his small particles have an average particle size (d50) of 80 to 220 nm (0.080 to 0.220 [Symbol font/0x6D]m, Abstract), Eichenauer teaches an embodiment in which 50% by mass of his rubber particles are necessarily between 0.122 and 0.243 [Symbol font/0x6D]m.
Eichenauer teaches that his composition also comprises a rubber-free, i.e. rigid, copolymer of styrene and acrylonitrile, with a styrene-acrylonitrile weight ratio of 95:5 to 50:50, corresponding to claimed copolymer (B) (paragraph 0012).  Eichenauer teaches that the weight average (that is, mass average) molecular weight of the rubber-free copolymer is 20,000 to 200,000 daltons (paragraphs 0047-0049).  Eichenauer teaches that the amount of the rubber-free component in his composition is 40 to 99 parts and the graft rubber components are present in the amounts of 1 to 60 parts (paragraph 0015).  
Eichenauer teaches that the styrene-acrylonitrile weight ratio in his graft rubber polymer is 95:5 to 50:50 (paragraphs 0010-0011), and his particles contain 15 to 60 parts of the styrene-acrylonitrile monomers and 40 to 85 parts of the butadiene (rubber) component (paragraph 0038).  Based on the compositions, the amount of vinyl cyanide monomer is 0.75 [15*5%] to 30 wt.% [60*50%], the amount of the aromatic vinyl monomer is 7.5 [15*50%] to 57 wt.% [60*95%], and the amount of diene monomer is 40 to 85 wt.%.
Eichenauer teaches that his composition comprises at least one rubber-free copolymer (rigid copolymer); that is, his composition may include more than one rubber-free copolymer (rigid copolymer).
Eichenauer does not disclose a composition with two rubber-free copolymers (rigid copolymers).
Hiromoto teaches a thermoplastic resin composition comprising a graft copolymer containing a rubber, an aromatic vinyl monomer, and a vinyl cyanide monomer and a mixture of two rigid copolymers of aromatic vinyl monomer and vinyl cyanide monomer (Abstract).  Hiromoto teaches the first rigid copolymer (claimed B-II rigid copolymer) having a weight (mass) average molecular weight of 100,000 – 200,000 daltons and contains 20-30% vinyl cyanide, the second rigid copolymer (claimed B-I rigid copolymer) has a weight (mass) average molecular weight of below 100,000 daltons, with a preferred range is 50,000 to 80,000 daltons, and contains 35-50% vinyl cyanide monomer, and the mixture of the two rigid copolymer contains 20-50 wt.% of the second rigid copolymer (claimed B-I rigid copolymer) (Abstract, paragraph 0033).  Therefore, the amount of the first rigid copolymer (claimed B-II rigid copolymer) is 50-80 wt.% of the combined amount of rigid copolymer.
Based on the amounts and weight (mass) average molecular weights ranges for the two rigid copolymers taught by Hiromoto, the weight (mass) average molecular weight of the combined rigid copolymers is 75,000 (50,000*50%+100,000*50%) to 176,000 daltons (80,000*20%+200,000*80%).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the two rigid copolymers in taught by Hiromoto into the molding composition taught by Eichenauer.  Eichenauer and Hiromoto are analogous art as they are both drawn to compositions comprising graft rubber particles composed of diene, vinyl aromatic, and vinyl cyanide monomers blended with one or more rigid copolymers composed of vinyl aromatic and vinyl cyanide monomers, so one of ordinary skill in the art would have a reasonable expectation of success in incorporating the two rigid copolymers of Hiromoto in the composition of Eichenauer.  Further, Hiromoto teaches that when the weight average molecular weight of the first hard copolymer (claimed B-II) is less than 100,000 daltons, the suction phenomenon is likely to occur, and if the molecular weight exceeds 200,000 daltons, the blister phenomenon is likely to occur as well as the suction phenomenon and deteriorated liquidity (that is, flowability of the composition), if the molecular weight of the second hard polymer (claimed B-I) is 100,000 daltons or more, the blister phenomenon is likely to occur (paragraph 0033).  Additionally, Hiromoto teaches that the vinyl cyanide in the first hard copolymer (claimed B-II) and in the second hard copolymer (claimed B-I) must be between 20-30% and 35-50%, respectively, to avoid the suction and blister phenomena, and the content of the hard copolymer (claimed B-I) must be between 20-50% to avoid these phenomena (paragraph 0033).
Regarding claim 3, Eichenauer in view of Hiromoto teaches the elements of claim 1, and Eichenauer teaches a molded article comprising the composition of claim 1 (claim 10).  
Eichenauer does not disclose the molded article is for coating.
However, the recitation in the claims that the resin molded article is “for coating” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Eichenauer in view of Hiromoto discloses a resin molded article as presently claimed, it is clear that the resin molded article of Eichenauer in view of Hiromoto would be capable of performing the intended use, i.e. being coated, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 16, Eichenauer in view of Hiromoto teaches the elements of claim 1, and Eichenauer teaches that his small particles have an average particle size (d50) of 80 to 220 nm (0.080 to 0.220 [Symbol font/0x6D]m, Abstract), and, as calculated above, his small particles are 9.8-89.8% of the rubber particles, and his larger particles, 350 to 650 nm (0.350 to 0.650 [Symbol font/0x6D]m), are the remaining amount, Eichenauer teaches an embodiment in which 56.1 – 72.2 mass% of the particles have sizes between 0.122 and 0.243 [Symbol font/0x6D]m.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto) and further in view of Maguire and Kadison (US Patent 3,689,303, published 05 Sep. 1972, hereinafter Maguire).
Regarding claims 3-4, Eichenauer in view of Hiromoto teaches the elements of claim 1.
Eichenauer does not disclose the coating of his molded articles comprising his molding composition.
Maguire reports that demand exists for metal plating on non-conductive articles, particularly plastic articles (col. 1, lines 26-30).  Maguire teaches conditioning the surface of ABS (acrylonitrile-butadiene-styrene) resins in order to improve the metal plating of the molded ABS article (col. 1, lines 21-30 and col. 2, lines 39-45).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to plate based on the process taught by Maguire a molded article comprising the molding composition taught by Eichenauer in view of Hiromoto.  Maguire reports that metal plated plastic articles combine the desirable characteristics of the plastic and metal (col. 1, lines 26-30).  Maguire teaches that her pre-treatment results in ABS resin articles with improved bond strength (col. 5, lines 5-9).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto) and further in view of Olivera et al. (“Plating on acrylonitrile-butadiene-styrene (ABS) plastic: A review,” J.Mater.Sci., Vol. 51, pp. 3657-3674, published 04 Jan. 2016, hereinafter Olivera).
Regarding claims 3-4, Eichenauer in view of Hiromoto teaches the elements of claim 1.
Eichenauer does not disclose the coating of his molded articles comprising his molding composition.
Olivera reports that the plating of on plastics became a popular alternative for metal finishing in the early 1960’s (page 3659, 2nd column, Plating process on ABS plastic section, 1st paragraph).  She reports that it has become possible to obtain highly decorative and functional-plated ABS parts by the chemical etching of the ABS surface, and ABS is the most usually electroplated plastic and is the widest accepted plastic in the plating industry (page 3659, 2nd column, Plating process on ABS plastic section, 1st paragraph – page 3660, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to plate, based on one of the plating processes described by Olivera, a molded article comprising the molding composition taught by Eichenauer in view of Hiromoto.  Olivera reports that, compared with metal parts, electroplated plastic parts can not only achieve good metal texture but also can reduce product weight, and improve the appearance and decorative requirements, mechanical strength of the surface as well as provide improved performance in the applications pertaining to electricity, heat, and corrosion, etc. (page 3668, 2nd column, Conclusion of plastic plating section, 1st paragraph – page 3669, 1st column, 1st paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto) and further in view of Keppler and Wesslau (US Patent 3,956,218, published 11 May 1976, hereinafter Keppler).
Regarding claim 7, Eichenauer in view of Hiromoto teaches the elements of claim 1.
Eichenauer teaches that the rubber particles may be agglomerated, i.e. enlarged, by an acrylate-containing mixed polymer dispersion (latex) (paragraph 0031), citing DE-A 1720058, which is a member of the patent family of Keppler.
Keppler teaches that aqueous rubber dispersions can be agglomerated by mixing the rubber latex with a dispersion (latex) of a copolymer of methacrylic acid and a water-insoluble ethylenically unsaturated monomer (col. 3, lines 10-23 and col. 4, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to agglomerate the rubber particles using the process described by Keppler as part of the process of forming the molding composition of Eichenauer in view of Hiromoto, since Eichenauer explicitly teaches use of the agglomeration process taught by Keppler.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer et al. (US Patent Application 2003/0055165 A1, published 20 Mar. 2003, hereinafter Eichenauer) in view of Hiromoto et al. (JP 2000/154291 A, published 06 Jun. 2000, hereinafter Hiromoto) and further in view of Ide et al. (US Patent 3,944,630, published 16 Mar. 1976, hereinafter Ide).
Regarding claims 7-9, Eichenauer in view of Hiromoto teaches the elements of claim 1.
Eichenauer does teach that the rubber particles may be agglomerated by an acrylate-containing mixed polymer dispersion, but Eichenauer in view of Hiromoto does not disclose the use of a latex or dispersion containing three monomers.
Ide teaches a process for agglomerating, i.e. enlarging, rubber particles contained in a rubber latex by adding copolymer latex, with the copolymer comprising the monomers methacrylic acid and alkyl acrylates (col. 2, lines 27-54).  Ide teaches that the alkyl acrylate may be butyl acrylate, more than one alkyl acrylate may be used, and a portion of the alkyl acrylates may be substituted with other copolymerizable monomers (col. 3, lines 42-47).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to agglomerate the rubber particles using the process described by Ide as part of the process of forming the molding composition of Eichenauer in view of Hiromoto.  Ide teaches that his process easily produces a rubber particle size of 0.4 to 1.0 microns, so graft copolymer compositions having an extremely high impact resistance can be obtained (col. 6, lines 61-66).

(2) Response to Argument

Appellant argues that Eichenauer teaches away from the claimed invention, since Eichenauer thermoplastic molding composition that has a very high surface gloss.  Appellant argues that one of ordinary skill in the art knows that high-gloss surfaces are generally difficult to coat than low-gloss surfaces; therefore, one would not use the high gloss composition of Eichenauer in an application that involves a coated object.
However, there is no disclosure in Eichenauer that teaches away from coating his composition.  It is noted that in order to “teach away,” a reference must criticize, discredit, or otherwise discourage the claimed solution.  See Keller, 642 at 426; see also In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  There is no such teaching in Eichenauer; the words “coat, “coating”, or “uncoated” do not appear in Eichenauer.
Further, since objects have multiple surfaces, there are applications in which an object has one or more glossy surfaces and one or more coated surfaces.
Further with respect to claims 1, 5-11, and 15-16, these claims are drawn to a thermoplastic resin composition “for coating” not a coated article.  The recitation in the claims that the composition is “for coating” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Eichenauer in view of Hashimoto disclose composition as presently claimed, it is clear that the composition would be capable of performing the intended use, i.e. for coating, presently claimed as required in the above cited portion of the MPEP.

Appellant argues that combination of Eichenauer and Hiromoto is improper, since Eichenauer teaches a composition with very high surface gloss, and Hiromoto teaches a composition that is configured to be coated.  Applicant argues that one of ordinary skill in the art would recognize that high gloss and being able to be coated would each require different compositions. 
However, it is the examiner’s positions that one of ordinary skill in the art would combine the teachings of Eichenauer and Hiromoto, as Eichenauer teaches his composition exhibits very narrow ranges of variability of their most important properties (especially strength and processability, besides having very high gloss values (Eichenauer, paragraph 0128).  Hiromoto teaches the inclusion of two rigid polymers into a blend with a graft copolymer containing a rubber polymers (Hiromoto, Abstract) that is similar to Eichenauer’s composition, which includes one rigid (non-rubber) polymer.

Appellant argues that the ranges in claim 15 are critical and achieve and unexpected result.  Claim 15 recites the amount of rubber-containing graft copolymer A-1 is 61.9 to 93.3 wt.%, whereas Eichenauer teaches the much broader range of 90:10 to 10:90.  Applicant points to data in Table A in support of the criticality of the claimed range.  Applicant argues that the ranges cited in claim 15 are critical and achieve unexpected results.  
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Applicant’s Table, reproduced below, shows that the data uses a few grafted copolymers (A-I) and (A-II) made from specific amounts of aromatic vinyl monomer, vinyl cyanide monomer and diene monomer, while claim 15 recites rubbery copolymers (A-I) and (A-II) for ranges for which there are no data at most of the lower and upper values.


    PNG
    media_image2.png
    353
    1173
    media_image2.png
    Greyscale


Applicant argues that there is support for the mass average molecular weight of the rigid polymer, upper end of the particle size of the first diene rubber polymer, the lower and upper end of the size of the second diene rubber polymer, and the amounts of the aromatic vinyl monomer and vinyl cyanide monomer of the rigid copolymer that are limitations in claim 15.
However, examiner’s position that the data was not commensurate with the scope of the claims for these various parameters was with regard to claim 1.
With regard to claim 15, as discussed above, the data is not persuasive given that it is not commensurate in scope with the scope of claim 15.  The data uses a few grafted copolymers (A-I) and (A-II) made from specific amounts of aromatic vinyl monomer, vinyl cyanide monomer and diene monomer, while claim 15 recites rubbery copolymers (A-I) and (A-II) for ranges for which there are no data at most of the lower and upper values.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

Conferees:   
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.